[Cite as State v. Coker, 2021-Ohio-2910.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       29540

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
MARCUS COKER                                          COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 17 11 3922

                                 DECISION AND JOURNAL ENTRY

Dated: August 25, 2021



        CARR, Judge.

        {¶1}     Appellant, Marcus Coker, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                 I.

        {¶2}     In 2017, the Summit County Grand Jury indicted Coker in Case No. CR-2017-11-

3922 on one count of aggravated murder, one count of murder, two counts of felony murder, two

counts of felonious assault, two counts of kidnapping, one count of failure to comply with the

order of a police officer, and numerous repeat violent offender specifications. Coker pleaded not

guilty to the charges at arraignment.

        {¶3}     As the matter proceeded through the pretrial process, the State moved to join Case

No. CR-2017-11-3922 with Case No. CR-2017-10-3502, where Coker had been charged under a

separate indictment. Around that time, Coker filed a motion to dismiss trial counsel and proceed

pro se. The trial court held a hearing on the motions. At the hearing, Coker waived his right to
                                                 2


counsel on the record. The two attorneys who had been representing Coker were appointed to

serve as stand-by counsel. The trial court also granted the State’s motion for joinder.

       {¶4}      Coker ultimately entered into a plea agreement where he pleaded no contest to the

charges in both cases. In exchange, the State agreed to amend the language of the indictments so

that the repeat violent offender specifications were discretionary and not mandatory. The State

further agreed to drop the charges in Case No. CR-2018-03-0826, a third case that was pending

against Coker.

       {¶5}      Coker filed a motion to withdraw his pleas prior to sentencing. The trial court

denied the motion after a hearing. The trial court found that counts one through eight in Case

No. CR-2017-11-3922 merged for the purposes of sentencing. On the count of aggravated

murder, the trial court imposed a term of life in prison with parole eligibility after 30 years. On

the remaining count of failure to comply with the order of a police officer, the trial court imposed

a term of 12 months in prison. The trial court ordered that the two sentences were to be served

consecutively for a total prison sentence of 31 years to life. The trial court further ordered that

the total prison sentence in Case No. CR-2017-11-3922 was to be served consecutive to the total

prison sentence imposed in Case No. CR-2017-10-3502.

       {¶6}      Coker successfully moved for a delayed appeal in Case No. CR-2017-11-3922.

The trial court appointed one of the attorneys who served as stand-by counsel to represent Coker

on appeal. Appellate counsel filed a brief under the authority of Anders v. California, 386 U.S.

738 (1967), and moved to withdraw. Given that a transcript had not been filed in support of the

appeal, this Court was unable to determine whether the appeal was wholly frivolous. This Court

appointed new appellate counsel to represent Coker. New appellate counsel filed a brief raising

two assignments of error.
                                                 3


                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ABUSED ITS DISCRETION BY NOT ORDERING A
       COMPETENCY EVALUATION WHEN THERE WERE INDICIA OF
       INCOMPETENCY IN VIOLATION OF APPELLANT’S RIGHT TO DUE
       PROCESS UNDER THE FOURTEENTH AMENDMENT OF THE UNITED
       STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO
       CONSTITUTION[.]

       {¶7}    In his first assignment of error, Coker maintains that the trial court violated his

due process rights by failing to sua sponte order a competency evaluation in this matter. While

Coker points to a number of statements that he made throughout the proceedings below, he

places particular emphasis on his comments at the hearing on his motion to dismiss trial counsel,

arguing that the trial court should have ordered a competency evaluation at that time. This Court

disagrees.

       {¶8}    A criminal defendant is presumed competent. State v. Jordan, 101 Ohio St.3d.

216, 2004-Ohio-783, ¶ 28-29. However, “[f]undamental principles of due process require that a

criminal defendant who is legally incompetent shall not be subjected to trial.” State v. Berry, 72

Ohio St.3d 354, 359 (1995).       “[T]he failure to observe procedures adequate to protect a

defendant's right not to be tried or convicted while incompetent to stand trial deprives the

defendant of the right to a fair trial.” Id., citing Pate v. Robinson, 383 U.S. 375, 377-378 (1966).

The test for measuring a defendant’s competency is whether the defendant “has sufficient present

ability to consult with his lawyer with a reasonable degree of rational understanding – and

whether he has a rational as well as factual understanding of the proceedings against him.” State

v. Mink, 101 Ohio St.3d 350, 2004-Ohio-1580, ¶ 57, quoting Dusky v. United States, 362 U.S.

402, 402 (1960). The competency standard for entering a plea of guilty or no contest and
                                                 4


waiving the right to counsel is the same as the standard for determining one’s competency to

stand trial. Godinez v. Moran, 509 U.S. 389, 399 (1993).

       {¶9}    “When a trial court is confronted with whether to order a competency evaluation

sua sponte, ‘relevant considerations include: (1) doubts expressed by counsel as to the

defendant’s competence; (2) evidence of irrational behavior; (3) the defendant’s demeanor at

trial; and (4) prior medical opinion relating to competence to stand trial.’” State v. Tucker, 9th

Dist. Lorain No. 14CA010704, 2016-Ohio-1354, ¶ 8, quoting State v. Rubenstein, 40 Ohio

App.3d 57, 60-61 (8th Dist.1987).

       {¶10} R.C. 2945.37(B) speaks to the competency of criminal defendants and provides as

follows:

       In a criminal action in a court of common pleas, a county court, or a municipal
       court, the court, prosecutor, or defense may raise the issue of the defendant's
       competence to stand trial. If the issue is raised before the trial has commenced,
       the court shall hold a hearing on the issue as provided in this section. If the issue
       is raised after the trial has commenced, the court shall hold a hearing on the issue
       only for good cause shown or on the court’s own motion.

       {¶11} In turn, R.C. 2945.37(G) states as follows:

       A defendant is presumed to be competent to stand trial. If, after a hearing, the
       court finds by a preponderance of the evidence that, because of the defendant’s
       present mental condition, the defendant is incapable of understanding the nature
       and objective of the proceedings against the defendant or of assisting in the
       defendant’s defense, the court shall find the defendant incompetent to stand trial
       and shall enter an order authorized by [R.C. 2945.38.]

       {¶12} At the hearing on Coker’s motion to dismiss trial counsel, Coker identified

himself as an “aboriginal indigenous man[.]” Coker asserted that he had witnessed numerous

injustices of the State and that he was no longer ignorant of the law. Initially, Coker asked to be

released on the basis that he was made in the image and likeness of God and that, as a spiritual

being, he was not subject to the trial court’s jurisdiction. Coker also set forth his belief that the
                                                5


State was fundamentally corrupt. Turning to his motion to dismiss counsel, Coker stressed that

his request to represent himself had been ignored in violation of his constitutional rights. After

confirming that Coker desired to represent himself, the trial court warned Coker of the dangers of

self-representation, discussed the nature of the charged offenses, and advised him of the potential

penalties that he faced. Coker answered questions during this exchange and repeatedly indicated

that he understood the ramifications of proceeding pro se. Coker ultimately waived his right to

counsel and his prior attorneys were appointed to serve as stand-by counsel. Although Coker

argued that stand-by counsel was unnecessary, the trial court advised Coker that stand-by

counsel would remain in place in case he wanted to ask any questions.

       {¶13} Later during the hearing, the focus shifted to the State’s motion for joinder.

Coker argued that permitting joinder would result in a violation of his speedy trial rights. When

the State responded that Coker had signed a waiver of his speedy trial rights, Coker suggested

that joinder was unnecessary because he was willing to accept responsibility for his actions. The

trial court cautioned Coker about what he was saying and asked him to consult with stand-by

counsel. After a discussion with stand-by counsel off the record, Coker indicated that he was

aware of the significance of his remarks. Coker continued that, while he did not profess to be an

innocent man, he was not guilty of the charges against him and that joinder would be prejudicial

to his defense.

       {¶14} The trial court issued a journal entry granting the motion for joinder. At a

subsequent pretrial conference, Coker indicated that he disagreed with the ruling, and he

expressed concern that he could not seek a more immediate remedy other than raising the issue

on appeal. Several of the subsequent pretrial conferences focused on discovery issues. Coker
                                                 6


made a number of requests that were aimed at aiding him in reviewing the evidence in the State’s

discovery file. Stand-by counsel helped to facilitate this process.

       {¶15} Coker ultimately agreed to plead no contest to the charges against him. When the

trial court asked Coker if entering the pleas and proceeding to sentencing would be in line with

his professed belief system, Coker responded in the affirmative. The trial court then conducted a

plea hearing wherein Coker was attentive and engaged throughout the colloquy. Coker agreed to

withdraw his outstanding motions that remained pending before the trial court. At the end of the

plea hearing, the trial court permitted Coker to read a letter into the record where Coker

expressed remorse for the loss that he had caused.

       {¶16} Coker filed several motions in the weeks following the plea hearing. Coker filed

a motion to withdraw his pleas which was accompanied by a motion for additional discovery.

Coker also filed a motion to dismiss the charges and a “Motion for Recognition of Truth.” In the

latter filing, Coker cited numerous Bible verses and again argued that the trial court did not have

jurisdiction over him because he was a spiritual being.

       {¶17} The parties appeared for a hearing on Coker’s motion to withdraw as well as his

other outstanding motions. At the outset, Coker stated, “I’m not under the law, I’m under grace

by God, and that was revealed to me, but if that’s not respected, then I would like the charges

[to] be dis[missed].” Coker further stated that his motions spoke for themselves, and he declined

to elaborate upon them, other than to generally assert that the proceedings had been plagued by

institutional defects. When asked if he desired additional time to present evidence and formulate

arguments, Coker responded in the negative. The trial court took the matter under advisement

and ultimately issued a journal entry denying the requested relief.
                                                7


       {¶18} A careful review of the record in this matter does not support the conclusion that

the trial court violated Coker’s due process rights by declining to sua sponte order a competency

evaluation. At the hearing on his motion to dismiss counsel, and throughout the remainder of the

proceedings before the trial court, Coker consistently demonstrated an understanding of the

charges against him and an appreciation for his rights as a criminal defendant. The record shows

that Coker participated fully and intelligently in his defense. Coker’s desire to represent himself

was rooted in an understanding of his constitutional rights. Furthermore, Coker filed a number

of additional motions raising issues ranging from the trial court’s jurisdiction to discovery.

Coker also demonstrated an understanding of the evidence against him, cooperating with stand-

by counsel to navigate discovery issues.       To the extent that Coker attempted to rely on

ecclesiastical authority in support of his argument that the trial court lacked jurisdiction over

him, this Court is mindful that a trial court is not required to order a competency evaluation

simply because a criminal defendant maintains an unconventional belief system. See generally

State v. Thomas, 1st Dist. Hamilton No. C-170400, 2019-Ohio-132, ¶ 16-25. Accordingly, the

record does not support Coker’s contention that there were sufficient indicia of incompetency

which required the trial court to order a competency evaluation.

       {¶19} Coker’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED
       APPELLANT’S PRE-SENTENCE MOTION TO VACATE HIS GUILTY
       PLEA[.]

       {¶20} In his second assignment of error, Coker argues that the trial court abused its

discretion when it denied his pre-sentence motion to vacate his pleas. Coker contends that he did
                                                8


not receive a “full and fair” hearing on his motion because he was not represented by counsel.

This Court disagrees.

       {¶21} “An appellate court reviews a trial court’s order denying a motion to withdraw a

guilty [or no contest] plea for an abuse of discretion.” State v. Robinson, 9th Dist. Summit No.

28065, 2016-Ohio-8444, ¶ 9. An abuse of discretion is more than an error of judgment; it means

that the trial court was unreasonable, arbitrary, or unconscionable in its ruling. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶22} Crim.R. 32.1 provides that, “[a] motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw his or

her plea.” “While a defendant does not have an absolute right to withdraw a guilty [or no

contest] plea prior to sentencing, the trial court must conduct a hearing to ascertain whether the

motion has a reasonable and legitimate basis.” (Emphasis omitted) State v. Ross, 9th Dist.

Summit Nos. 26523, 26524, 2013-Ohio-3220, ¶ 12.

       {¶23} “The burden is on the defendant to establish a reasonable and legitimate basis for

withdrawing the plea.” State v. King, 9th Dist. Summit No. 29247, 2019-Ohio-3167, ¶ 9. “A

mere ‘change of heart’ does not constitute a legitimate basis for the withdrawal of a guilty plea.”

State v. Brown, 9th Dist. Summit No. 23759, 2007-Ohio-7028, ¶ 23.

       {¶24} As noted above, Coker filed a litany of motions in the weeks following the plea

hearing, including a motion to withdraw his no contest pleas. Coker argued that he could

provide evidence demonstrating that he was not guilty of the charges against him. Coker’s

motion to withdraw his pleas was accompanied by a motion for additional discovery. The State

filed a brief in opposition to Coker’s motions, stressing that Coker had received the benefit of a
                                                 9


thorough plea colloquy and that he had not offered a legitimate reason to withdraw his pleas.

The State also argued that it would be prejudiced by withdrawal given that a large amount of

time had already elapsed since the date of the alleged incident. The trial court set the matter for a

hearing.

       {¶25} At the outset of the hearing, the trial court provided Coker with an opportunity to

make an argument in support of his motion. Coker suggested that his outstanding motions spoke

for themselves. The trial court inquired further and asked Coker whether he wanted to present

evidence or explain the basis for his motion. In response, Coker suggested that the charges

against him should be dismissed due to institutional defects. When the trial court invited Coker

to expand on his position, Coker declined to elaborate. The trial court then provided the State

with an opportunity to address the outstanding motions. The State urged the trial court to

provide Coker with another opportunity to make arguments and present evidence in support of

his motion to withdraw his pleas. The trial court then asked Coker if he had any arguments or

evidence that he would like to present in support of his motion. Coker responded, “No I don’t.”

Pressing the matter, the trial court asked Coker if he would like additional time to gather

evidence and formulate arguments in support of his motion. Coker again declined.

       {¶26} Under these circumstances, we cannot say that the trial court abused its discretion

in denying Coker’s motion to withdraw his plea. Coker did not set forth a cogent argument in

his written motion, other than to plainly assert that he could provide evidence demonstrating that

he was not guilty. Coker rejected the opportunity to bolster this argument at the hearing. In

addition to declining the invitation to make arguments and present evidence, Coker also turned

down the opportunity for additional time to prepare an argument. To the extent that Coker now

suggests that he might have been better equipped to argue his motion had he been represented by
                                                10


counsel at the hearing, we note that Coker insisted on exercising his right to represent himself

with the assistance of standby counsel. See Faretta v. California, 422 U.S. 806, 819 (1975)

(holding that the constitutional right to assistance of counsel necessarily guarantees a criminal

defendant the right to make his own defense). While it is well settled that a criminal defendant

has a right to proceed pro se, it is further understood that “[w]hen an accused manages his own

defense, he relinquishes, as a purely factual matter, many of the traditional benefits associated

with the right to counsel.” Faretta, 422 U.S. at 835. As Coker failed to establish a reasonable

and legitimate basis for withdrawing his pleas, we cannot say that the trial court’s decision to

deny his motion was arbitrary, unreasonable, or unconscionable. See Blakemore, 5 Ohio St.3d at

219.

       {¶27} Coker’s second assignment of error is overruled.

                                                III.

       {¶28} Coker’s first and second assignments of error are overruled. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                11


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

ANGELA M. KILLE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.